UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7374


DETRICK LAYFIELD,

                     Petitioner - Appellant,

              v.

BRYAN M. ANTONELLI,

                     Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, District Judge. (3:20-cv-00204-GMG)


Submitted: April 1, 2022                                          Decided: April 20, 2022


Before NIEMEYER and AGEE, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Detrick Layfield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Detrick Layfield appeals the district court’s orders adopting the magistrate judge’s

report and recommendation and dismissing without prejudice his 28 U.S.C. § 2241 petition

and denying his motion for reconsideration. The timely filing of specific objections to a

magistrate judge’s recommendation is necessary to preserve appellate review of the

substance of the recommendation when the parties have been warned that failure to object

could waive appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 155 (1985). We have reviewed the record and conclude

that Layfield failed to file specific objections to the magistrate judge’s report that he was

not denied due process during the disciplinary proceeding. Accordingly, we affirm. ∗ We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




       ∗
         We “may affirm the district court’s judgment for any reason supported by the
record, even if it is not the basis that the district court used.” United States v. Swann, 149
F.3d 271, 277 (4th Cir. 1998).



                                              2